 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 SALVADOR GARCIA,                                         Case No.: 2:19-cv-00825-APG-DJA

 4          Plaintiff                                             Order Dismissing Case

 5 v.

 6 STATE OF NEVADA, et al.,

 7          Defendants

 8         The proposed joint pretrial order was originally due on December 26, 2019, but none was

 9 filed. Consequently, I ordered the parties to file a proposed joint pretrial order by February 28,

10 2020. ECF No. 23. The defendants filed a proposed pretrial order in which they indicated that

11 plaintiff Salvador Garcia did not contact them regarding preparing the order. ECF No. 24. This

12 court’s Local Rule 16-3(b) requires a pro se plaintiff to initiate the process to prepare the

13 proposed joint pretrial order. I therefore ordered Garcia to show cause why this case should not

14 be dismissed for failure to prosecute given that he has not complied with my order or with Local

15 Rule 16-3. I advised Garcia that if he did not respond to my order to show cause, I would

16 dismiss this case without further notice. The March 16, 2020 deadline to respond has passed and

17 Garcia did not respond.

18         I THEREFORE ORDER that this case is DISMISSED. The clerk of court is instructed to

19 enter judgment in favor of the defendants and against plaintiff Salvador Garcia, and to close this

20 case.

21         DATED this 24th day of March, 2020.

22

23
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
